Citation Nr: 1736444	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left leg, including the knee, disability.   

2.  Entitlement to service connection for a left leg, including the knee, disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965 and October 1965 to October 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2013 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a July 2017 Board hearing and a transcript of this hearing is of record.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the based upon the Veteran's advanced age.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left leg, to include the knee, disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2009 rating decision denied the Veteran's application to reopen his claim for entitlement to service connection for a left knee and leg disability. The Veteran did not appeal this decision or submit new and material evidence within one year; it is final. 

2.  The evidence added to the record since the last rating decision in September 2009 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims for entitlement to service connection for a left knee and leg disability, and creates a reasonable possibility of an allowance of the claim. 


CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied the claim to reopen service connection for a left leg and knee disability is final. 38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left leg and knee disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b); 7105(c). The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

II.  Analysis

The Veteran contends that his claim for entitlement to service connection for a left leg, to include the knee, disability should be reopened due to his submission of evidence that had not been previously considered. For the reasons that follow the application to reopen is granted.

The Veteran's claim for entitlement to service connection for a left leg, to include the knee, disability was originally denied by the Board in April 1971 for failure to show current residuals of his in-service left leg injury.  

In July 2009 the Veteran filed an application to re-open his claim which was again denied in September 2009 because the Veteran failed to submit new and material evidence.   The Veteran was notified of September 2009 rating decision and of his appellate rights. He did not appeal this rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156 (b).  Thus, the September 2009 rating decision became final based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. The evidence of record at the time of the September 2009 rating decision included the Veteran's service treatment records (STRs), VA treatment records, and lay statements.

The Veteran submitted his current application to reopen his claim in October 2011. In a November 2013 rating decision, the RO declined to reopen the claim and the Veteran was provided notice of that decision. 

The Veteran submitted VA treatment records showing a current diagnosis of osteoarthritis of the left knee.  See April 2016 VA treatment record.  The Board finds that the evidence received since the September 2009 rating decision is new and material evidence. The VA treatment records are new in they have not previously been considered. The evidence is material in that it relates to an unestablished fact, whether the Veteran has a currently diagnosed disorder associated with his left leg and knee and raises a reasonable possibility of substantiating the claim.  Shade, supra. Thus, the Board finds that new and material evidence has been received, the claim is reopened, and the Veteran's appeal to this extent is granted.


ORDER

The Veteran's application to reopen his claim for service connection for a left leg, to include the knee, disability is granted. 


REMAND

The Veteran's claim for entitlement to service connection for a left leg disability is reopened however; the Board cannot procced to consider the claim on the merits before additional development is completed.

The Veteran was most recently provided with an August 2013 VA examination in connection with his claim for entitlement to service connection for a left leg disability.  The examiner noted a diagnosis of left knee degenerative joint disease and concluded that it was not etiologically related to the Veteran's active service.  The examiner noted the Veteran's STRs did not show a traumatic injury to the left knee. The examiner added that an in-service knee x-ray was negative and on the Veteran's retirement report of medical history he reported normal knees. The examiner noted there was no evidence that anything other than age caused the Veteran's arthritis. 

The Board finds the August 2013 VA opinion to be inadequate.  The examiner noted that the Veteran reported an in-service injury to his left leg when he kicked a flare and it detonated, however, the examiner stated that this injury was not noted in the Veteran's STRs.  However, a March 1967 STR noted that the Veteran had been struck in his right knee by a misfired flare.  Additionally, the Board notes the Veteran has provided consistent statements detailing his in-service injury and that his lay statements need not be corroborated by his STRs in order to be deemed credible.  Moreover, the Veteran submitted a news article detailing his in-service injury.  Additionally, the examiner's opinion did not address the entirety of the Veteran's left leg which is included in the scope of the Veteran's claim. The Veteran's STRs contain several notations regarding in-service left leg pain which were not discussed by the examiner.  See September 1963 Report of Medical History (noting leg cramps), November 1965 STR, January 1966 STR, January 1968 STR (noting left leg pain following prolonged standing), and July 1968 Report of Medical History (noting leg cramps).  Thus, an addendum opinion must be obtained on remand which adequately addresses the evidence of record. 

Additionally, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  The AOJ must contact the VA examiner who examined the Veteran in August 2013 in connection with his claim for service-connection for a left leg disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the opinion provider should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's left knee disability is etiologically related to his active service? 

The opinion provider should consider and discuss as necessary the following: (i) the Veteran's credible lay statements detailing his in-service injury; (ii)  the news article submitted by the Veteran detailing his in-service injury; and (iii) a March 1967 STR noting the Veteran had been struck in his right knee by a misfired flare.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has a left leg disability which is etiologically related to his active service? 

The opinion provider should consider and discuss as necessary the following: (i) the Veteran's credible lay statements detailing his in-service injury; (ii) the news article submitted by the Veteran detailing his in-service injury; and (iii) the Veteran's STRs noting repeated reports of left leg pain and cramps to specifically include a January 1968 STR noting left leg pain following prolonged standing.  

3.  Then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


